Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 09/12/2022 are acknowledged.
According to the Amendments to the claims, claims 5 and 8 has /have been amended, claim 1-4 were cancelled previously.  Accordingly, claims 5-8 are pending in the application.  An action on the merits for claims 5-8 are as follow.  The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.

Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a drive configured to lower said rail base sections” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “drive” coupled with functional language “configured to lower said rail base sections” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0013], Figs 2-3: the shearing drive 7… is designed to be lowered in vertical direction… by means of a drive 15.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norby et al. (US 6,886,470 B2) in view of Johnson et al. (US 5,901,627).  
Regarding Independent Claim 5, Norby et al. disclose a welding unit (welderhead 10, Fig 2, Col 2 line 39) for welding rails of a track (rails 16, Fig 2, Col 2 line 40), the welding unit comprising:
a unit lower edge forming a lower boundary of the welding unit with reference to a vertical (see a lower boundary of welderhead 10 above the rails 16 in Fig 2);
a shearing device (shear die device 18, Fig 5-5A, Col 2 line 40) for removing a weld bead, said shearing device having a head part to be placed on a rail head of the rails of the track (see 18 having a head part to be placed on a head of rail 16 in Fig 5-5A), two side parts movably mounted towards one another (a pair of replaceable die members 76, 78 movably mounted towards one another, Fig 5-5A, Col 3 line 60), and rail base sections to be applied to a rail base of the rails of the track in a shearing position thereof (a rail base section of 76 - located at the bottom of 76 where connected to the right side of 72, where numerical 74 located. Another rail base section of 78- located at the very lower end of 78 and connected to the top of 72, see Fig 5; both to be applied to a rail base of rail 16 in Fig 5), wherein one of the two side parts is attached to one of the rail base sections (first side part 76 is attached to one of the rail base section connected to 72- where numerical 74 located, Fig 5) and another one of the two side parts is attached to another one of the rail base sections (another side part 78 is attached to another one of the rail base section connected to 72- where numerical 74 located, Fig 5); and
configured to lower (see “lower welderhead to rail” in Fig 6) said rail base sections (a rail base section of 76 - located at the bottom of 76 where connected to the right side of 72, where numerical 74 located) of said shearing device in a vertical direction relative to said welding unit (see Figs  2 and 5A-6) from a rest position above said unit lower edge into a shearing position below said unit lower edge (a rest position of 74 above said unit lower edge shown in Figs 2 and 5A, and into a shearing position of 74 below said unit lower edge shown in Figs 2 and 5B).
Norby et al. disclose the invention substantially as claimed and as discussed above; except, a drive configured to lower said rail base sections of said shearing device.
Johnson et al. teach a shearing assembly for welding (see Abstract and Col 1 line 5-8) with a drive configured to lower said shearing device (shear assembly including an upper frame… including a hydraulic cylinder attached to a slide plate and adapted to drive said slide plate downwardly, Col 8 line 22-25).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Norby et al. with Johnson et al.’s further teaching of a drive configured to lower said rail base sections of said shearing device (“said rail base sections of said shearing device” taught by Norby et al. already); because Johnson et al. teaches, in Col 1 line 5-9, of providing an excellent shearing apparatus for clamping and shearing steel to prepare it for laser welding during processing.
Regarding Claims 6-8, Norby et al. in view of Johnson et al. disclose the invention substantially as claimed and as discussed above, and Norby et al. further disclose:
Claim 6, wherein an entire said shearing device is mounted to be vertically adjustable (to adjust the shear die device 18 vertically to put rail 16 in shearing position as shown in Fig 5; The welderhead 10 will make the final horizontal and vertical adjustment and not allow a horizontal or vertical offset to occur during forging, Col 5 line 46-48).  
Claim 7, which comprises pivot drives (shear die set 18 has a pair of brackets, 70, 72, pivotally connected, Fig 5, Col 3 line 59-60) for pivoting said side parts (a pair of replaceable die members 76, 78, Fig 5-5A, Col 3 line 60) and said rail base section (a rail base section- where 74 located, to be applied to a rail base of rail 16 in Fig 5) and wherein said shearing device (shear die device 18, Fig 5-5A, Col 2 line 40) is configured to be lowered together with said pivot drives for a pivoting said side parts and said rail base section (see Fig 5A and 5).
Claim 8, a welding method, comprising: providing the welding unit according to claim 5;
welding the rails of the track (rails 16, Fig 2, Col 2 line 40) with the welding unit and forming a welded rail with the weld bead (Title: rail welderhead shear apparatus; see flow chart in Fig 6), while maintaining the shearing device in a raised position during the welding (see Fig 5A; maintaining shear die device 18 in a raised position during the welding process of “Start weld” in see Fig 6); and
subsequently raising the welding unit together with the welded rail, lowering the shearing device into a shearing position, applying the shearing device to the welded rail (the welding unit 10 together with the welded rail 16 need to be raised before the shear die device 18 can be closed with a shearing position as shown in Fig 5A; clearly, as Norby et al. taught, any operator can “subsequently raising the welding unit together with the welded rail, lowering the shearing device into a shearing position, applying the shearing device to the welded rail” as claimed), and shearing off the weld bead (see “(f) shear & retract” under “Weld cycle performed” in Fig 6) with shearing device (shear die device 18 in a shearing position with die members 76, 78 closed in Fig 5A).

Response to Arguments
Applicant’s arguments filed 09/12/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks regarding claims 5 and 8, namely “Johnson teaches an: "apparatus and a method for clamping and shearing sheet material and, specifically, to a method for shearing sheet steel to prepare it for laser welding" (emphasis added; see column 1, lines 5 - 9). Johnson is concerned with holding the sheet steel perfectly flat so that the sheet steel can be cut in a way that results in a straight cut edge which is not rough or pitted. Johnson teaches that a rough or pitted area of a sheet at the cut edge may be difficult to weld to another sheet (see column 1, lines 10 - 51). Figure 17 shows two sheets in position to be welded”, “Applicant believes it should be clear that Johnson's teaching of holding sheet steel flat during shearing to obtain a straight cut edge without a rough or pitted area, and then laser welding together two sheets, which do not have cut edges with rough or pitted areas, has absolutely no application in Norby's teaching of first welding ends of rails 16 together and then shearing the flash”, “Norby's teaching is completely unrelated to sheet steel and Norby's teaching is also completely unrelated to preparing sheet steel for laser welding after being clamped and sheared. Rather, Norby wants to first weld to rails together and then shear the flash. Thus, the motivation given in the office action for combining the references would not have motivated the person of ordinary skill in the art to combine the references in the way alleged to be obvious in the office action”, and “if the teaching of Norby were modified based on the teaching in Johnson, the result would have been first performing the shearing operation and then performing a welding operation”.  
The examiner’s response: The combination of Norby et al. (US 6,886,470 B2) in view of Johnson et al. (US 5,901,627) disclosed exactly the limitations as cited in the claims, satisfying all the structural limitations and fully discloses the recited limitations of claims set forth in this office action shown above; clearly, one of ordinary skill in the art can understand, any operator can perform the welding and then the shearing operation as claimed under claim 8; the purpose of bring in Johnson et al. is only explicitly to teach a drive configured to lower said rail base sections (“configured to lower said rail base sections” taught by Norby et al. already); Johnson et al. teach a shearing assembly for welding (see Abstract and Col 1 line 5-8) with a drive configured to lower said shearing device (shear assembly including an upper frame… including a hydraulic cylinder attached to a slide plate and adapted to drive said slide plate downwardly, Col 8 line 22-25) for the motivation of providing an excellent shearing apparatus for clamping and shearing steel to prepare it for laser welding during processing (Col 1 line 5-9). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. (See MPEP 2143.01). It is noted that "The use of patents as references (Johnson et al.) is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); see MPEP 2123 (I). Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761